Exhibit 10.1

 

Name:

[·]

Number of Restricted Stock Units:

[·]

Date of Grant:

[·]

 

THE MICHAELS COMPANIES, INC.
2014 OMNIBUS LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by The Michaels Companies, Inc. (the “Company”)
to the individual named above (the “Grantee”), pursuant to and subject to the
terms of The Michaels Companies, Inc. 2014 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Grantee on the date of grant set forth above (the
“Date of Grant”) an award (the “Award”) consisting of the right to receive, on
the terms provided herein and in the Plan, one share of Stock with respect to
each Restricted Stock Unit forming part of the Award, in each case, subject to
adjustment pursuant to Section 7(b) of the Plan in respect of transactions
occurring after the date hereof.

 

2.                                      Meaning of Certain Terms.  Each
initially capitalized term used but not separately defined herein has the
meaning assigned to such term in the Plan.  The following terms have the
following meanings:

 

(a)                                 “Change of Control” means the occurrence of
any of the following: (i) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, in which the
stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (A) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (B) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction; (ii) any stock sale or other transaction
or series of related transactions, whether or not the Company is a party
thereto, after giving effect to which in excess of fifty percent (50%) of the
Company’s voting power is owned directly, or indirectly through one or more
entities, by any Person and its “affiliates” or “associates” (as such terms are
defined in the rules adopted by the Securities and Exchange Commission under the

 

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as in effect from time to time), other than the
Investors and their respective affiliated funds, excluding, in any case referred
to in clause (i) or (ii) an initial public offering or any bona fide primary or
secondary public offering following the occurrence of an initial public
offering; or (iii) a sale, lease or other disposition of all or substantially
all of the assets of the Company.

 

(b)                                 “Investors” means Bain Capital Partners, LLC
and The Blackstone Group L.P.

 

(c)                                  “Person” means any individual, partnership,
corporation, company, association, trust, joint venture, limited liability
company, unincorporated organization, entity or division, or any government,
governmental department or agency or political subdivision thereof.

 

3.                                      Vesting.  The term “vest” as used herein
with respect to any Restricted Stock Unit means the lapsing of the restrictions
described herein with respect to such Restricted Stock Unit.  Unless earlier
terminated, forfeited, relinquished or expired, the Award shall vest as follows,
provided in each case that the Grantee has remained in continuous Employment
from the Date of Grant through the applicable vesting date:

 

(a)                                 Twenty-five percent (25%) of the Award shall
vest on each anniversary of the Date of Grant.

 

(b)                                 In the event (i) the Restricted Stock Units
(or any portion thereof) are outstanding as of immediately prior to a Change of
Control and the Administrator provides for the assumption or continuation of, or
the substitution of a substantially equivalent award for, the Restricted Stock
Units (or any portion thereof) in accordance with Section 7(a)(i) of the Plan
(the “Rollover Award”) and (ii) the Grantee’s Employment is terminated by the
Company (or its successor) without Cause within the twelve (12) months following
the Change of Control, the Rollover Award to the extent still outstanding will
vest in full on the date of the termination of the Grantee’s Employment.  For
the avoidance of doubt, if the Administrator does not provide for such
assumption, continuation, or substitution in connection with a Change of
Control, then the treatment of the Restricted Stock Units in such Change of
Control will be as provided for by the Administrator in its sole discretion
pursuant to Section 7(a)(2) through Section 7(a)(5) of the Plan.

 

4.                                      Forfeiture Risk.  If the Grantee’s
Employment ceases for any reason, including death, any then outstanding and
unvested Restricted Stock Units acquired by the Grantee hereunder shall be
automatically and immediately forfeited, subject to Section 3(b) above.

 

5.                                      Delivery of Stock.  The Company shall
deliver to the Grantee as soon as practicable upon the vesting of the Restricted
Stock Units (or any portion thereof), but in

 

2

--------------------------------------------------------------------------------


 

all events no later than thirty (30) days following the date on which such
Restricted Stock Units vest, one share of Stock with respect to each such vested
Restricted Stock Unit, subject to the terms of the Plan and this Agreement.

 

6.                                      Dividends, etc.  The Grantee shall have
the rights of a shareholder with respect to a share of Stock subject to the
Award only at such time, if any, as such share is actually delivered under the
Award.  Without limiting the generality of the foregoing and for the avoidance
of doubt, the Grantee shall not be entitled to vote any share of Stock subject
to the Award or to receive or be credited with any dividend or other
distribution declared and payable on any such share unless such share has been
actually delivered hereunder and is held by the Grantee on the record date for
such vote or dividend (or other distribution), as the case may be.

 

7.                                      Nontransferability.  Neither the Award
nor the Restricted Stock Units may be transferred.

 

8.                                      Certain Tax Matters.

 

(a)                                 Notwithstanding anything else contained
herein, the Grantee shall be responsible for the payment of all applicable
federal, state, provincial, local or foreign taxes (“Withholding Taxes”) payable
in connection with the vesting of the Restricted Stock Units and none of the
Company, its subsidiaries and their respective officers, directors, employees
and agents shall bear any liability in connection with the payment of such
Withholding Taxes.

 

(b)                                 No shares of Stock will be required to be
transferred pursuant to the vesting of the Restricted Stock Units (or any
portion thereof) unless and until the Grantee or the person then holding the
Award has remitted to the Company an amount in cash sufficient to satisfy the
Withholding Taxes or has made other arrangements satisfactory to the
Administrator with respect to such taxes.  The Grantee also authorizes the
Company and its subsidiaries to withhold such amounts from any amounts otherwise
owed to the Grantee, but nothing in this sentence shall be construed as
relieving the Grantee of any liability for satisfying his or her obligations
under the preceding provisions of this Section.

 

(c)                                  The Grantee expressly acknowledges that
because the Award consists of an unfunded and unsecured promise by the Company
to deliver Stock in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award.

 

9.                                      Forfeiture/Recovery of Compensation.  By
accepting the Award the Grantee expressly acknowledges and agrees that his or
her rights, and those of any permitted transferee, under the Award or to any
Stock received following the vesting of the Award or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision) and Section 10 of this Agreement.  Nothing in

 

3

--------------------------------------------------------------------------------


 

the preceding sentence shall be construed as limiting the general application of
Section 13 of this Agreement.

 

10.                               Non-Competition/Non-Solicitation.  The Grantee
hereby acknowledges that the Company and its Affiliates have invested and
continue to invest considerable resources in developing Company Information (as
defined below) and trade secrets, and in establishing and maintaining
relationships with customers, employees, and vendors.  The Grantee hereby
further acknowledges that the Award is being furnished to the Grantee as good
and valuable consideration, among other consideration, in exchange for the below
covenants, which are necessary to protect the Company Information, trade
secrets, and goodwill of the Company and its Affiliates:

 

(a)                                 Non-Competition.  The Grantee covenants and
agrees that during the Grantee’s Employment and for a period of twelve (12)
months (and such period shall be tolled on a day-to-day basis for each day
during which the Grantee participates in any activity in violation of the
restrictions set forth in this Section 10(a)) following the termination of the
Grantee’s Employment, whether such termination occurs at the insistence of the
Company or its Affiliates or the Grantee (for whatever reason), the Grantee will
not, directly or indirectly, alone or in association with others, anywhere in
the Territory (as defined below), own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee, investor, principal, joint venturer, shareholder, partner,
director, consultant, agent or otherwise with, or have any financial interest
(through stock or other equity ownership, investment of capital, the lending of
money or otherwise) in, any business, venture or activity that directly or
indirectly competes, or is in planning, or has undertaken any preparation, to
compete, with the Business of the Company or any of its Immediate Affiliates
(any Person who engages in any such business venture or activity, a
“Competitor”), except that nothing contained in this Section 10(a) shall prevent
the Grantee’s wholly passive ownership of two percent (2%) or less of the equity
securities of any Competitor that is a publicly-traded company.  For purposes of
this Section 10(a), the “Business of the Company or any of its Immediate
Affiliates” is that of arts and crafts specialty retailer providing materials,
ideas and education for creative activities, as well as any other business that
the Company or any of its Immediate Affiliates conducts or is actively planning
to conduct at any time during the Grantee’s Employment, or with respect to the
Grantee’s obligations following the termination of the Grantee’s Employment the
twelve (12) months immediately preceding the termination of the Grantee’s
Employment; provided, that the term “Competitor” shall not include any business,
venture or activity whose gross receipts derived from the retail sale of arts
and crafts products (aggregated with the gross receipts derived from the retail
sale of arts and crafts projects of any related business, venture or activity)
are less than ten percent (10%) of the aggregate gross receipts of such
businesses, ventures or activities. For purposes of this Section 10(a),

 

4

--------------------------------------------------------------------------------


 

the “Territory” is comprised of those states within the United States, those
provinces of Canada, and any other geographic area in which the Company or any
of its Immediate Affiliates was doing business or actively planning to do
business at any time during the Grantee’s Employment, or with respect to the
Grantee’s obligations following his or her termination of Employment the twelve
(12) months immediately preceding the termination of the Grantee’s Employment.  
For purposes of this Section, “Immediate Affiliates” means those Affiliates
which are one of the following: (i) a direct or indirect subsidiary of the
Company, (ii) a parent to the Company or (iii) a direct or indirect subsidiary
of such a parent.

 

(b)                                 Non-Solicitation. The Grantee covenants and
agrees that during the Grantee’s Employment and for a period of twelve (12)
months (and such period shall be tolled on a day-to-day basis for each day
during which the Grantee participates in any activity in violation of the
restrictions set forth in this Section 10(b)) after the termination of the
Grantee’s Employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not, and shall
not assist any other Person to, (i) hire or solicit for hire any employee of the
Company or any of its Immediate Affiliates or seek to persuade any employee of
the Company or any of its Immediate Affiliates to discontinue employment or
(ii) solicit or encourage any independent contractor providing services to the
Company or any of its Immediate Affiliates to terminate or diminish its
relationship with them; provided, however, that after termination of the
Grantee’s Employment, these restrictions shall apply only with respect to
employees of, and independent contractors providing services to, the Company or
any of its Immediate Affiliates who were such on the date that the Grantee’s
Employment terminated or at any time during the nine (9) months immediately
preceding such termination date.

 

(c)                                  Goodwill and Company Information.  The
Grantee acknowledges the importance to the Company and its Affiliates of
protecting their legitimate business interests, including without limitation the
valuable Company Information and goodwill that they have developed or acquired
at considerable expense.  The Grantee acknowledges and agrees that in the course
of the Grantee’s Employment, the Grantee has acquired: (i) confidential
information including without limitation information received by the Company (or
any of its Affiliates) from third parties, under confidential conditions,
(ii) other technical, product, business, financial or development information
from the Company (or any of its Affiliates), the use or disclosure of which
reasonably might be construed to be contrary to the interest of the Company (or
any of its Affiliates), or (iii) any other proprietary information or data,
including but not limited to identities, responsibilities, contact information,
performance and/or compensation levels of employees, costs and methods of doing
business, systems, processes, computer hardware and software, compilations of
information,

 

5

--------------------------------------------------------------------------------


 

third-party IT service providers and other Company or its Affiliates’ vendors,
records, sales reports, sales procedures, financial information, customer
requirements and confidential negotiated terms, pricing techniques, customer
lists, price lists, information about past, present, pending and/or planned
Company or its Affiliates’ transactions not publically disclosed and other
confidential information which the Grantee may have acquired during the
Grantee’s Employment (hereafter collectively referred to as “Company
Information”) which are owned by the Company or its Affiliates and regularly
used in the operation of its business, and as to which precautions are taken to
prevent dissemination to persons other than certain directors, officers and
employees and if disclosed, would assist in competition against the Company or
any of its Affiliates.  The Grantee understands and agrees that such Company
Information was and will be disclosed to the Grantee in confidence and for use
only in performing work for the Company or its Affiliates.  The Grantee
understands and agrees that the Grantee: (x) will keep such Company Information
confidential at all times, (y) will not disclose or communicate Company
Information to any third party, and (z) will not make use of Company Information
on the Grantee’s own behalf, or on behalf of any third party.  In view of the
nature of the Grantee’s Employment and the nature of Company Information the
Grantee receives during the course of the Grantee’s Employment, the Grantee
agrees that any unauthorized disclosure to third parties of Company Information
would cause irreparable damage to the confidential or trade secret status of
Company Information. The Grantee further acknowledges and agrees that the
restrictions on his or her activities set forth above are necessary to protect
the goodwill, Company Information and other legitimate interests of the Company
and its Affiliates and that the Grantee’s acceptance of these restrictions is a
condition of receipt of the Award, to which the Grantee would not otherwise be
entitled, and the Award is good and sufficient consideration to support the
Grantee’s agreement to and compliance with these covenants.

 

(d)                                 Remedies.  In the event of a breach or
threatened breach by the Grantee of any of the covenants contained in
Section 10(a), 10(b) or 10(c):

 

(i)                                     the Grantee hereby consents and agrees
that (x) any unvested Restricted Stock Units and (y) all shares of Stock held by
the Grantee following the vesting of the Restricted Stock Units shall be
forfeited effective as of the date of such breach or threatened breach, unless
sooner terminated by operation of another term or condition of this Agreement or
the Plan;

 

(ii)                                  the Grantee hereby consents and agrees
that if the Grantee has sold any shares of Stock upon or following the vesting
of the Restricted Stock Units within twelve (12) months prior to the date of
such breach or threatened breach, the Grantee shall pay to the

 

6

--------------------------------------------------------------------------------


 

Company the gross proceeds realized by the Grantee in connection with such sale;
and

 

(iii)                               the Grantee hereby consents and agrees that
the Company shall be entitled to seek, in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

(e)                                  General.  The Grantee agrees that the above
restrictive covenants are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason.  The Company and the Grantee
agree that any invalidity or unenforceability of any one or more of such
restrictions on competition shall not render invalid or unenforceable any
remaining restrictive covenants. Should a court of competent jurisdiction
determine that the scope of any provision of this Section 10 is too broad to be
enforced as written, the Company and the Grantee intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable.

 

11.                               Form S-8 Prospectus.  The Grantee acknowledges
having received and reviewed a copy of the prospectus required by Part I of
Form S-8 relating to shares of Stock that may be issued under the Plan.

 

12.                               Governing Law.  Notwithstanding anything to
the contrary in the Plan, Section 10 of this Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction, except where preempted by
federal law.  Both parties hereby consent and submit to the jurisdiction of the
state and federal courts in Dallas County, Texas in all questions and
controversies arising out of this Agreement.

 

13.                               Acknowledgments.  By accepting the Award, the
Grantee agrees to be bound by, and agrees that the Award is, and the Restricted
Stock Units are, subject in all respects to, the terms of the Plan.  The Grantee
further acknowledges and agrees that (a) the signature to this Agreement on
behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder, and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Grantee.

 

[The remainder of this page is intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

Executed as of the        day of [·], [·].

 

 

 

 

 

Company:

THE MICHAELS COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Grantee:

 

 

Name:

 

 

 

Address:

 

--------------------------------------------------------------------------------